On Motions for Rehearing
In our original opinion we pointed out that in the petition upon which plaintiffs went to trial they alleged in part:
“That the matters and things discussed and agreed upon by the plaintiffs and H. E. Schurig hereinbefore pleaded and the two letters written by plaintiffs dated June 15, 1948, and June 17, 1948, addressed to H. E. Schurig & Company hereinbefore referred to and the letter of date July 28th, addressed to Western Wood Products Company hereinbefore referred to constituted the contract between the plaintiff and Foster Wheeler Corporation and Seven Seas Mercantile Transport Company, Inc., and H. E. Schurig as agents for Foster Wheeler Corporation and individually.”
On page 324 of 53 S.W.2d of the opinion we set out an admission from appellees’ brief in which they state: “On June 14, 1948, Mr. Henry E. Schurig approached appellees about the job of crating for export certain refineries for Foster Wheeler. Mr. Schurig asked that appellees bid on this contract.11
The record shows that Mr. Flocks, a partner, testified in part, “ * * * your bid was based on information given to you by Mr. Schurig? A. Yes, Sir.” In our opinion we set out the letters dated June 15th and 17th written respectively by the partners of Western Wood which gave their bid for this work. Nothing is contained in either letter to indicate that the prices submitted by the appellees were based on quantity. Moreover, the letters conclusively show that neither Foster Wheeler, nor Seven Seas, nor Schurig had become obligated in any manner at the time these letters were written. Moreover, the contract evidenced by the letter of July 28, 1948, conclusively shows that it was based upon authority given to Seven Seas by Foster Wheeler by an instrument dated June 18, 1948, and it expressly so stated. There is a complete absence of evidence in the record to show that Foster Wheeler had other information or representation from appellees to it after June 17th, and prior to the contract evidenced by the letter of July 28, 1948. All of these writings were introduced in evidence by appellees except the letter dated June 18th, 1948, which was attached to appellants’ pleadings and read to the jury, and these letters are relied upon by appellees for recovery. It is obvious that they are bound by the entire contents of these letters. There is an absence of evidence in the record to show that Foster Wheeler had any other information or representation from appellees to it after June 17th, and prior to July 28, 1948. Under the foregoing record it is our view that appellees could not by parole evidence add anything to the contract, could not change it, nor could they contradict it without the •written approval of Seven Seas and Foster Wheeler, and no such approval was shown. The additions to the contract, the changes in it, and the contradictions of it contended for by appellees which they sought to establish by parole, if such took place at all, were negotiations between the parties prior to reaching their agreement evidenced by the writing of July 28, 1948, and were either merged in it or rejected and abandoned by the parties. We are of the further view that Schurig was not and could not be created or constituted an agent of Foster Wheeler or Seven Seas with authority to bind either of them by parole agreement different from or contradictory of the written contract between Foster Wheeler and Seven Seas of June 18, 1948, or different from and contradictory of the contract between appellees and Seven Seas of July 28, 1948, since the July 28th contract was based on the letter of June 18, 1948, which was the authority Seven Seas relied upon as to warehousing and crating Foster Wheeler materials. Therefore, as we stated in our *70original opinion, special Issues Numbers 2, 3, 3A, 4 and 5, were erroneously submitted to the jury, and the verdict of the jury thereon could form no basis for judgment against appellants for each of the reasons pointed out in our original opinion.
When this cause was originally submitted we gave the parties substantially all the time they requested for oral argument, and, thereafter, we have given much time and thought to this record and to the briefs filed, and the motions and the replies submitted thereto, and after reconsidering the record in its entirety and in view of the contents of the contract shown in the letter of July 28th, and admissions heretofore pointed out, we are of the firm view that our original opinion in this cause is correct, and that it properly disposes of this litigation.
Accordingly, appellees’ motions for rehearing are each overruled.